 Case 18-03134         Doc 151      Filed 07/22/20 Entered 07/22/20 09:14:34           Desc Main
                                     Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


In re:                                                 )      Case 18 B 3134
                                                       )
          MOHAMMAD TAHSEEN,                            )      Chapter 7
                                                       )
                 Debtor.                               )      Judge David D. Cleary


 ORDER DENYING DEBTOR’S MOTION FOR ORDER CONVERTING CHAPTER 7
                      CASE TO CHAPTER 13
          This matter came before the court on Mohammad Tahseen’s Motion for Order

Converting Chapter 7 Case to Chapter 13. The court read the Motion, Secured Creditor Chicago

Trust Company’s Response, the Chapter 7 Trustee’s Notice of Objection, Tahseen’s

Memorandum of Law in Support of his Motion and Chicago Trust Company’s Response to the

Memorandum, and heard the arguments of the parties in open court.

          After reviewing the papers and applicable law, as well as the docket both of this case and

Samantha Tahseen’s two cases, the court finds that Mohammad Tahseen did not demonstrate that

he is eligible to convert his bankruptcy case from Chapter 7 to Chapter 13 under 11 U.S.C. §

706(a).

          Therefore, IT IS HEREBY ORDERED THAT Debtor’s Motion for Order Converting

Chapter 7 Case to Chapter 13 is DENIED.

                                                       ENTERED:




       July 22, 2020
Date: __________________________                       _______________________________
                                                       DAVID D. CLEARY
                                                       United States Bankruptcy Judge
